       Case 2:20-cr-00113-JAM Document 10 Filed 07/22/20 Page 1FILED
                                                                  of 1
                      UNITED STATES DISTRICT COURT           July 22, 2020
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                        EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:20-CR-00113-JAM

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
CARLOS BIVIESCAS,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release CARLOS BIVIESCAS ,

Case No. 2:20-CR-00113-JAM Charge 18USC § 922(g)(1) , from custody for the

following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                          xx   Unsecured Appearance Bond $        25,000.00

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety

                               Corporate Surety Bail Bond

                          X    (Other): Pretrial conditions as stated on the record.

      The defendant is ordered released on 7/23/20 at 9:00 a.m and ordered

report to the Pretrial officer in front of 501 I Street, U.S. Courthouse.

      Issued at Sacramento, California on July 22, 2020 at 2:00 pm.




                                     By:

                                           Magistrate Judge Allison Claire
